COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-11-00404-CV


IN RE RHONDA WHITMORE                                                 RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator=s petition for writ of mandamus and is of

the opinion that the petition should be dismissed as moot. Accordingly, relator=s

petition for writ of mandamus is dismissed as moot.

                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and MCCOY, JJ.

DELIVERED: October 17, 2011




      1
       See Tex. R. App. P. 47.4, 52.8(d).